DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6-8 and 10-11 in the reply filed on 22 October 2021 is acknowledged.
Claims 12-14, 18-25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 October 2021.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6, line 2, uses “is” twice in the same clause.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adib et al. (WO 2015/112958).
	Adib et al. teaches a carbonaceous coating on a glass having an optical band gap of 1.6 eV.  See paragraph [0179].  Adib et al. does not describe the coating as being a polymerized hydrogenous amorphous hydrocarbon.  However, Adib et al. discloses that the layer is formed by a plasma polymerization process from a methane source gas.  Id.  This method is the same as the method recited in the instant specification.  See examples 1 and 3, paragraphs [0130]-[0142].  Therefore, the coating of Adib et al. is presumed to inherently be a polymerized hydrogenous amorphous hydrocarbon.
	As to claims 2 and 3, Adib et al. discloses that the coated glass is bonded to a second glass substrate.  See the abstract.
	As to claim 6, the layer of Adib et al. discloses in paragraph [0179] has a thickness of 6 nm.
	As to claim 7, Adib et al. discloses that the glass may have a thickness of 300 µm or less (see paragraph [0042]), which is sufficiently specific to anticipate the presently claimed range. See MPEP 2131.03.
	The properties of instance claims 8, 10 and 11 are presumed to be inherent to the article disclosed in paragraph [0179] because the article disclosed in paragraph [0179] has the same 

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784